Citation Nr: 0026639	
Decision Date: 10/05/00    Archive Date: 10/12/00

DOCKET NO.  97-32 662A	)	DATE
	)
	)


THE ISSUE

Whether a January 1997 decision of the Board of Veterans' 
Appeals (Board) denying entitlement to Dependents' 
Educational Assistance benefits under Chapter 35, Title 38, 
United States Code should be revised or reversed on the 
grounds of clear and unmistakable error (CUE).


REPRESENTATION

Moving Party Represented by:  Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel

FINDINGS OF FACT

1.  The moving party, daughter of the deceased veteran, filed 
a motion with the Board of Veterans' Appeals (Board) in May 
1997 seeking reconsideration of a Board decision of January 
31, 1997. 

2.  By letter in May 1998, reconsideration of the January 31, 
1997 Board decision was denied.  The moving party was 
informed that when final regulations became effective, 
enabling the provisions of Public Law No. 105-111, the Motion 
for Reconsideration would be reviewed as a request for 
revision of the prior Board decision on the grounds of CUE.

3.  By letter of May 1999, the moving party was notified that 
final regulations governing motions of CUE in Board decisions 
had been published, and a copy of those regulations was 
enclosed.  Despite information provided in the May 1998 
letter denying Reconsideration, the Board would not consider 
the Motion for Reconsideration to be a "CUE motion" unless 
the moving party or her representative informed the Board in 
writing, within 60 days, that it was desired that the Motion 
for Reconsideration be considered to be a CUE motion.

4.  In May 1999, correspondence was received from the moving 
party requesting that the request for reconsideration be 
considered as a formal CUE motion.

5.  On July 14, 2000, before a decision on the motion was 
promulgated, the Board received notice that the CUE motion 
was being withdrawn.


CONCLUSION OF LAW

As a motion seeking the Board's review of the January 31, 
1997 decision of the Board denying entitlement to Dependents' 
Educational Assistance benefits under Chapter 35, Title 38 of 
the United States Code to determine whether that decision 
involved clear and unmistakable error has been timely 
withdrawn, such motion should be dismissed.  Board of 
Veterans' Appeals Rule of Practice 1404(f), 38 C.F.R. 
§ 20.1404(f) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board of Veterans' Appeals Rule of Practice 1404(f), 38 
C.F.R. § 20.1404(f), permits a party to withdraw a motion to 
review a final Board decision to determine whether CUE exists 
in that decision at any time before the Board promulgates a 
decision on the motion.  Inasmuch as the Board has not yet 
promulgated a decision on the motion at issue and the motion 
for CUE review in this case has now been withdrawn, the 
motion should be dismissed, without prejudice to refiling, as 
provided by 38 C.F.R. § 20.1404(f). 


ORDER

The motion is dismissed without prejudice to refiling.



		
	JANE E. SHARP
Veterans Law Judge
Board of Veterans' Appeals

Only a final decision of the Board of Veterans' Appeals may 
be appealed to the United States Court of Appeals for 
Veterans Claims.  38 U.S.C.A. § 7252 (West 1991 & Supp. 
2000); Wilson v. Brown, 5 Vet. App. 103, 108 (1993) ("A 
claimant seeking to appeal an issue to the Court must first 
obtain a final BVA decision on that issue.")  This dismissal 
under 38 C.F.R. § 20.1404(f) is not a final decision of the 
Board.  38 C.F.R. § 20.1409(b) (1999).  This dismissal 
removes your motion from the Board's docket, but you may 
refile the motion at a later date if you wish.


